CLINTON, Judge,
dissenting.
In each case cited by the majority for overruling the sole contention made by appellant the “prior proceeding” of which the trial court took “judicial notice” was a trial on the merits of the same offense that was alleged as ground for revoking probation. I have not yet committed to the doctrine of “judicial notice” enunciated in Barrientez v. State, 500 S.W.2d 474 (Tex.Cr.App.1974). Nor am I persuaded that its concept is properly extended to a prior revocation proceeding, especially when a new hearing is granted on the motion to revoke because of an incomplete record, see Bradley v. State, 564 S.W.2d 727 (Tex.Cr.App.1978). Accordingly, to reserve my position until the Court En Banc considers the contention, I must respectfully dissent.